Name: Commission Regulation (EEC) No 2479/82 of 13 September 1982 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 82 Official Journal of the European Communities No L 264/9 COMMISSION REGULATION (EEC) No 2479/82 of 13 September 1982 amending Regulation (EEC) No 262/79 on the sale of butter at reduced prices for use in the manufacture of pastry products , ice-cream and other foodstuffs HAS ADOPTED THIS REGULATION : Article 1 Article 4 (2) (b) of Regulation (EEC) No 262/79 is hereby replaced by the following : '(b) preparations, excluding yoghourt and yoghourt powder, for the manufacture of ice-cream, falling within subheading 18.06 D or heading No 21.07 of the Common Customs Tariff, which contain 33 % or less by weight in the dry matter of milk fat, together with one or more flavourings and with emulsifiers or stabi ­ lizers , and are suitable for consumption without any further treatment than the addi ­ tion of water if required, the necessary mecha ­ nical treatment and freezing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2714/72 (4), and in particular Article 7a thereof, Whereas Article 4 of Commission Regulation (EEC) No 262/79 (*), as last amended by Regulation (EEC) No 605/81 (6), lists the products which may be manu ­ factured from reduced price butter ; whereas ice-cream manufacturing techniques are such that this list should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140 , 20 . 5 . 1982, p . 1 . (3) OJ No L 169 , 18 . 7 . 1968 , p . 1 . O OJ No L 291 , 28 . 12 . 197 2 , p . 15 o OJ No L 41 , 16 . 2 . 1979 , p . |. ( «  ) O ) No I. 61 , 7 . 3 . 1981 . p . 18 .